      Case: 1:18-op-45233-DAP Doc #: 5 Filed: 12/28/18 1 of 2. PageID #: 197



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                          )
OPIATE LITIGATION                                     )
CASE NO. 1:17-MD-2804                                 )
__________________________________                    )
                                                      )
This document applies to:                             )       Judge Dan Aaron Polster
                                                      )
Augusta, Georgia v.                                   )
AmerisourceBergen Drug Corporation, et al.            )       Member Case No.: 1:18-op-45233
                                                      )
Columbus, Georgia v.                                  )
AmerisourceBergen Drug Corporation, et al.            )       Member Case No.: 1:18-op-45567
                                                      )
Monroe County, Georgia v.                             )
AmerisourceBergen Drug Corporation, et al.            )       Member Case No.: 1:18-op-45672
                                                      )
Wilkinson County, Georgia v.                          )
AmerisourceBergen Drug Corporation, et al.            )       Member Case No.: 1:18-op-45671
                                                      )
Laurens County, Georgia v.                            )
AmerisourceBergen Drug Corporation, et al.            )       Member Case No.: 1:18-op-45945


                                  NOTICE OF APPEARANCE


       The attorney listed below enters his appearance in the above-captioned member cases as

counsel of record for Plaintiffs, Augusta, Georgia; Columbus, Georgia; Monroe County, Georgia;

Wilkinson County, Georgia; and Laurens County, Georgia. Attorney respectfully requests that his

name be added to the docket sheet maintained by the Clerk of the Court and that service of all further

pleadings, notices, filings, correspondence, orders, and other documents be made upon him through

the Court ECF filing system, as registered:
      Case: 1:18-op-45233-DAP Doc #: 5 Filed: 12/28/18 2 of 2. PageID #: 198



                               Paul T. Farrell, Jr. (Ohio Bar ID. 0070257)
                               GREENE, KETCHUM, FARRELL,
                                  BAILEY & TWEEL, LLP
                               419 - 11th Street (25701)/ P.O. Box 2389
                               Huntington, West Virginia 25724-2389
                               800.479.0053 or 304.525.9115
                               304.529.3284: fax
                               paul@greeneketchum.com

All filings in the listed member cases should henceforth be served upon counsel.



                                                      Respectfully submitted,

                                                      /s/ Paul T. Farrell, Jr.
                                                      Paul T. Farrell, Jr. (Ohio Bar ID. 0070257)
                                                      Greene, Ketchum, Farrell,
                                                         Bailey & Tweel, LLP
                                                      419 - 11th Street (25701)/ P.O. Box 2389
                                                      Huntington, West Virginia 25724-2389
                                                      Phone: 800.479.0053 or 304.525.9115
                                                      Fax:     304.529.3284
                                                      paul@greeneketchum.com



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on the 28th day of December, 2018, the foregoing was

electronically filed using the court’s CM/ECF system and will be served via the Court’s CM/ECF

filing system, which will send notification of such filing to the attorneys of record at their e-mail

addresses on file with the Court.



                                                      /s/ Paul T. Farrell, Jr.
                                                      Paul T. Farrell, Jr.
